DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 28 January 2022 for the application filed 08 August 2019. Claims 1 and 5-27 are pending:
Claims 2-4 have been canceled;
Claim 7 has been withdrawn without traverse in the reply filed 26 March 2021 and clarified in the reply filed 26 August 2021; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/716,429 filed 09 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s elections of Species A1, B1, C2, and D3 in the reply filed on 26 March 2021 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
without traverse in the reply filed on 26 March 2021.
However, in the reply filed 26 August 2021, Applicant indicated that the withdrawal of Claims 5 and 26 were inadvertently made in the Response to Restriction Requirement dated 26 March 2021. Claim 5, which specifies the hydrophilic polymer is a hydrophilized version of PVDF, i.e., a fluoropolymer, reads on Species B1; Claim 26, which species that the water-permeable structure is a fluoropolymer, reads on Species C2.
The Examiner agrees and will consider Claims 5 and 26.

Claim Interpretation
The limitation of “said water-permeable structure” of Claim 22 and the further related limitations introduced in Claims 23-26 are distinguished from “a water-permeable hydrophilic polymer comprising polyvinylidene fluoride (PVDF) in a crystalline beta phase” introduced in Claim 1.

Claim Objections
Claim 25 is objected to because of the following informalities:
 “…perfluorocycloalkenes (PFCAs), and perfluoroalkoxy alkanes (PFAs)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 6, and 8-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for curing PVDF at 80°C, 95°C, and 115°C, does not reasonably provide enablement for curing PVDF at “a temperature in a range of 95-115°C”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Regarding Claim 1, the Specification only provides explicit support for curing PVDF at 80°C, 95°C, and 115°C (p0064) and does not provide support for “a temperature in a range of 95-115°C” as claimed. It is unclear whether the desired beta phase PVDF can be produced at temperatures other than 95°C, especially because Applicant has indicated that beta phase PVDF can only be produced at temperatures below 100°C (p0074). Thus, the claimed “temperature in a range of 95-115°C” is not enabled at least for temperatures that are not the supported 95°C, especially for temperatures above 100°C, and most definitely not at 115°C. Claims 5, 6, and 8-27 are also rejected due to their dependence on Claim 1.

Claims 1, 5, 6, and 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim requires PVDF in a crystalline beta phase and further requires that the PVDF be cured at a temperature in a range of 95-115°C. As indicated by the Applicant, PVDF prepared at temperatures lower than 100°C primarily exists in the beta phase, whereas PVDF exists in alpha phase predominantly above 100°C (Specification, p0074). Thus, it is expected that the claimed curing of PVDF is performed at temperatures lower than 100°C if the produced crosslinked PVDF is to be beta phase PVDF. Thus, it is unclear whether Applicant requires the water-permeable structure being coated with crosslinked PVDF in a crystalline beta phase given that Applicant has also required the PVDF is cured at 95-115°C and has further admitted PVDF cured at temperatures above 100°C would not produce beta phase PVDF. Claims 5, 6, and 8-27 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 8-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWITZER et al. (US PGPub 2018/0147532 A1; published 31 May 2018 and effectively filed 20 October 2014) in view of REVANUR et al. (US Patent 8,920,654) with evidentiary support from YANG et al. (Journal of Intelligent Material Systems and Structures, 25(7), pg. 858-864, 2014).
	Regarding Claim 1, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method of concentrating a lithium-containing aqueous solution; abstract). The forward osmosis process involves increasing concentrating dissolved lithium salts in a First Solution (i.e., a lithium-containing aqueous feed solution having an initial concentration of lithium); said First Solution is maintained in direct contact with one side of a semi-permeable forward osmosis membrane, whereas a Second Brine Solution (i.e., an aqueous draw solution) is maintained in direct contact with the other side of the membrane and has a higher content of dissolved lithium salts than that of the First Solution (i.e., containing a higher overall ion concentration than said lithium-containing aqueous feed solution; p0038).
The forward osmosis membrane is a composite thin film membrane composed of multiple layers including an active polyamide layer (i.e., a water-permeable structure having an inner and outer surface) and a support base membrane, e.g., polysulfone or polyethersulfone (i.e., said outer surface is coated with a polymer; p0049). SWITZER further discloses the First Solution contacts the active polyamide layer, and the Second Brine Solution contacts the porous support base (i.e., flowing a lithium-containing aqueous feed solution having an initial concentration of lithium over said inner surface while said outer surface is in contact with an aqueous draw solution; p0050).
While SWITZER further discloses a polysulfone or polyethersulfone porous backing layer on the polyamide active layer (p0049), SWITZER is deficient in disclosing the at least said outer surface is coated with a water-permeable hydrophilic polymer comprising polyvinylidene fluoride (PVDF).
However, thin film composite membranes comprising hydrophilic support layers and polyamide rejection layers are well-known in the art, especially in forward osmosis applications (REVANUR, abstract). REVANUR further discloses hydrophilic polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (abstract, c1/51-55; c2/6-8). REVANUR discloses that such hydrophilic supports advantageously provide for high water flux, low solute flux, and fouling resistance (c1/36-47). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to Furthermore, the asserted limitations involve a combination of familiar elements according to known methods that does no more than yield predictable results. The substitution of a hydrophilic polymer comprising a fluoropolymer taught by REVANUR for the support base membrane taught by SWITZER is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement and would have been obvious to one of ordinary skill in the art (MPEP §2143.01 B). Furthermore, while SWITZER may have disclosed a polysulfone or polyethersulfone porous backing layer (p0049), SWITZER discloses these as exemplary layers (e.g., “Typically the active layer… is a thin polyamide layer attached to a polysulfone or polyethersulfone porous backing layer”; emphasis 
SWITZER in view of REVANUR is deficient in disclosing the polyvinylidene fluoride is in a crystalline beta phase.
However, REVANUR discloses in Example 3 that PVDF support membranes are fabricated at sub-100°C temperatures, i.e., PVDF polymer is dissolved and maintained at 50-70°C and cast at room temperature in a precipitation bath (Example 3, c8/62-c9/15). As indicated by the Applicant, PVDF prepared at temperatures lower than 100°C primarily exist in the beta phase (Specification, p0074); indeed, as evidenced by YANG, at lower formation temperatures (e.g., 60 and 80°C), the beta phase fraction of PVDF samples is high (e.g., nearly 100% and 87.7%, respectively). Thus, while not explicitly disclosed in the prior art, the claimed limitation of polyvinylidene fluoride being in a crystalline beta phase is inherent given the fabrication conditions disclosed by REVANUR.
	Regarding the limitations “to result in forward osmosis of water from said lithium-containing aqueous feed solution to said aqueous draw solution” and “wherein said forward osmosis results in a lithium-containing aqueous product solution having an increased concentration of lithium relative to the initial concentration of lithium in the lithium-containing aqueous feed solution”, these limitations are considered intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, in general, forward osmosis involves the movement of water, not the salts, from a dilute solution to a concentrated solution as explained by SWITZER (p0025).
Regarding the limitation “wherein the crosslinked PVDF in crystalline beta phase is produced by depositing PVDF in the presence of a crosslinker onto said water-permeable structure, and curing the PVDF in the presence of said crosslinker at a temperature in a range of 95-115°C”, this limitation is considered to not have patentable significance because it is a product-by-process limitation describing a method by which the claimed water-permeable structure is produced. Because REVANUR discloses the curing of PVDF at 50-70°C, which has been recognized by In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
Even further, this limitation is wholly directed to a different method unrelated to the instantly claimed inventive method of concentrating a lithium-containing aqueous solution, namely, a method for producing the claimed water-permeable structure. The method by which the PVDF crystalline beta phase coating is produced does not significantly affect or change the instantly claimed inventive method because the inventive method only requires the use of the beta phase PVDF structure; i.e., the method by which this beta phase PVDF structure is produced has no bearing or significance on the practice of the inventive method.
	Regarding Claim 5, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. REVANUR further discloses hydrophilic polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (i.e., said hydrophilic polymer is a hydrophilized version of polyvinylidene fluoride (PVDF); abstract, c1/51-55; c2/6-8).
Regarding Claim 6, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses the forward osmosis membrane is a composite thin film membrane comprising an active polyamide layer and a support base membrane (i.e., wherein said hydrophilic polymer is coated on only the outer surface; p0049). 
Regarding Claim 8, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses the First Solution contains a relatively higher composition of lithium salt compared with other salts (i.e., the lithium-containing aqueous feed solution contains lithium in a predominant amount relative to other metal species; p0041, Table 1). Further, SWITZER discloses the First Solution is derived from a subterranean brine solution that has been treated to remove bromine and/or iodine wherein said lithium-containing aqueous feed solution is provided by a selective lithium extraction process; p0040).
Regarding Claim 9, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 8. SWITZER further discloses 1,500 to 4,500 ppm dissolved lithium in the First Solution (p0040), which corresponds with 1.5 to 4.5 g/L, which reads upon the claimed range of an initial concentration of lithium of up to 20 g/L.
Regarding Claims 10 and 11, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses a First Solution containing 1,500 to 4,500 ppm of dissolved lithium salts (p0040) is increasingly concentrated in a continually recirculating process until an osmotic equilibrium has been reached between the feed (First Solution) and draw (Second Brine Solution) solutions (p0052). While SWITZER is deficient in explicitly disclosing reaching a product solution lithium concentration of at least 50 g/L (Claim 10) or at least 100 g/L (Claim 11), one of ordinary skill in the art would find obvious that such final concentrations are dependent on the salt concentration of the Second Brine Solution (e.g., a higher salt concentration would result in a higher driving force and a more concentrated First Solution/product). Thus, while SWITZER seemingly only discloses 13,000 ppm to 25,000 ppm of dissolved lithium in the product solution (p0059), the claimed lithium concentrations of the aqueous product solution are recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed ranges would have been obvious to one skilled in the art at the time of the invention.
Regarding Claim 12, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses the Second Brine Solution comprises an aqueous brine stream with high salt concentrations as shown in Table 2 (p0042). SWITZER discloses approximately 15-31.2 wt.% total salt concentration, but due to the different types of salts, the actual ionic concentration would be approximately 35-75.4 wt.%, which corresponds with a range of 350-750 g/L overall ion concentration, which reads on the claimed overall ion concentration of at least 200 g/L. SWITZER further discloses an osmotic pressure of 3,000 to 3,500 psig, which is approximately 206 to 241 bar, which reads upon the claimed range of an osmotic pressure of more than 200 bar.
Regarding Claim 13, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 12. SWITZER further discloses the Second Brine Solution is an aqueous brine said aqueous draw solution is a naturally occurring geothermal brine solution; p0042).
Regarding Claim 14, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 13. SWITZER further discloses that the Second Brine Solution has a relatively lower lithium ion concentration compared with the First Solution (i.e., wherein said geothermal brine solution is a spent geothermal brine solution that is depleted in lithium; compare Tables 1 and 2; p0041, p0042).
Regarding Claim 15, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses the First Solution contains 1,500 to 4,500 ppm of dissolved lithium salts (p0040) and the product solution contains 13,000 ppm to 25,000 ppm of dissolved lithium salts (p0059), which indicates an increased concentration of lithium reading upon the claimed range of at least 100% greater in concentration than the initial concentration of lithium in the lithium-containing aqueous feed solution.
Regarding Claim 16, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER is deficient in explicitly disclosing the water-permeable structure has a tubular shape.
However, SWITZER does indicate various configurations of membranes are known in the art; for instance, spiral wound forward osmosis membranes with central tubes are known (p0007). Further, as disclosed by REVANUR, thin film composite membranes for forward osmosis are commonly shaped as flat sheets and hollow fibers (c2/15-23). Absent showings of criticality or unexpected results for the claimed tubular shape, such a limitation would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 17, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses the thin film composite membranes comprise a porous backing layer (i.e., said water-permeable structure is microporous or mesoporous, p00049).
Regarding Claim 18, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses a temperature range of about 25°C to about 75°C (p0019), which reads upon the claimed range of a temperature of 25-100°C.
Regarding Claim 19, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses the invention is “directed to the forward osmosis processes without reference to use of reverse osmosis process” (i.e., wherein the method excludes a reverse osmosis process; p0036).
Regarding Claim 20, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. While SWITZER is deficient in disclosing the lithium-containing aqueous product solution contains the lithium in at least 99 wt.% purity, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious that due to the nature of forward osmosis processes wherein water is transported across the forward osmosis membrane and ions are prevented from transport, the initial aqueous feed in the process would require at least 99 wt.% purity of lithium in order to achieve a 99 wt.% purity of lithium in the lithium-containing aqueous product solution (see p0025). Thus, one of ordinary skill in the art would find it obvious that a 99 wt.% purity would require a 99 wt.% or more pure feed.
Regarding Claim 21, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. SWITZER further discloses that the forward osmosis process does not result in the transport of ions across the forward osmosis membrane: “Forward osmosis process technology in part relies on the use of a forward osmosis membrane designed to allow passage of water through the semi-permeable membrane while rejecting any other ions” (emphases added; p0025). In general, forward osmosis involves the movement of water, not the salts, from a dilute solution to a concentrated solution. The presence of defects, e.g., holes in the membrane, would likely also permit the transport of ionic species between the draw solution and the aqueous feed solution. Indeed, as recognized by the Applicant, “There was no cation transfer… [t]his indicates the membrane is defect free” (Specification, p0075). Thus, SWITZER’s disclosure of a forward osmosis membrane rejecting other “any other ions” indicates that the disclosed membranes would be sufficiently defect-free…during the forward-osmosis process as claimed.
 Furthermore, such a limitation is considered an intended result. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 22, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. As indicated earlier, REVANUR discloses that a polyamide rejection layer in a thin film composite is backed by a support layer, i.e., hydrophilic polyvinylidene fluoride polymer (abstract, c1/51-55; c2/6-8), prepared under conditions favorable for maintaining a beta crystalline phase (Example 3, c8/62-c9/15). Thus, SWITZER in view of REVANUR discloses a water-permeable structure being constructed of a water-permeable hydrophilic polymer.
The claimed limitation of the water-permeable hydrophilic polymer “having a thermal stability of at least 100 °C” is directed toward properties inherent to the claimed structure, namely, the water-permeable hydrophilic polymer. Because SWITZER in view of REVANUR discloses the same or substantially similar structure, in this case, the same chemical composition, the claimed thermal stability property is inherent. Products of identical chemical composition cannot have mutually exclusive properties, i.e., a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
Regarding Claim 23, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 22. REVANUR further discloses hydrophilic polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (i.e., said hydrophilic polymer comprises a fluoropolymer, polyether ether ketone…; abstract, c1/51-55; c2/6-8).
	Regarding Claim 24, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 22. REVANUR further discloses hydrophilic polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (i.e., said hydrophilic polymer comprises a fluoropolymer; abstract, c1/51-55; c2/6-8).
	Regarding Claim 25, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 24. REVANUR further discloses hydrophilic polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (i.e., said fluoropolymer is selected from polyvinylidene fluoride (PVDF)…; abstract, c1/51-55; c2/6-8).
Regarding Claim 26, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 22. REVANUR further discloses hydrophilic polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (i.e., said hydrophilic polymer is a hydrophilized version of polyvinylidene fluoride (PVDF); abstract, c1/51-55; c2/6-8).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWITZER et al. (US PGPub 2018/0147532 A1) in view of REVANUR et al. (US Patent 8,920,654), as applied to Claim 1 above, and further in view of JEONG et al. (WO 2015/093876 A1).
Regarding Claim 27, modified SWITZER makes obvious the claimed method of concentrating a lithium-containing aqueous solution of Claim 1. Modified SWITZER is deficient in disclosing the coating of the water-permeable hydrophilic polymer has a thickness of no more than 10 microns.
	JEONG discloses a composite semi-permeable membrane comprising a polyamide separation layer of about 0.01 to about 100 µm and an overall composite membrane thickness of about 25 to about 250 µm (pg. 5, lines 16-24). Thus, this would indicate a support layer thickness ranging up to 250 µm, which overlaps with the claimed range of a thickness of no more than 10 microns and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, such a composite membrane structure would provide greater water permeability and lower salt transmittance and thereby higher performance (pg. 1, lines 17-23). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a composite membrane having a coating of no more than 10 microns as taught by JEONG in the method for concentrating a lithium-containing aqueous solution taught by modified SWITZER.

Response to Arguments
	Applicant’s amendments filed 28 January 2022 have been fully considered.
	Applicant has addressed the Claim Objection of Claim 4, which is considered withdrawn, but has failed to address the Claim Objection of Claim 25.
	Applicant’s cancellations of Claims 2-4 have rendered the 35 USC 112(d) rejections of Claims 2-4 moot and withdrawn.

	Applicant argues that REVANUR only teaches preparing/curing PVDF at 50-70°C, below the claimed 95-115°C; Applicant further argues that there is no teaching or suggestion in REVANUR that treatment at 50-70°C would result in beta PVDF once coated as claimed.
	The Examiner respectfully disagrees.
	First, the added limitations to Claim 1 have rendered the claimed method inoperable at least for PVDF curing temperature ranges above 100°C. The claim requires PVDF in a crystalline beta phase and further requires that the PVDF be cured at a temperature in a range of 95-115°C. As indicated by the Applicant, PVDF prepared at temperatures lower than 100°C primarily exists in the beta phase, whereas PVDF exists in alpha phase predominantly above 100°C (Specification, p0074). Thus, it is expected that the claimed curing of PVDF is performed at temperatures lower than 100°C if the produced crosslinked PVDF is to be beta phase PVDF. Thus, it is unclear whether Applicant requires the water-permeable structure being coated with crosslinked PVDF in a crystalline beta phase given that Applicant has also required the PVDF is cured at 95-115°C and has further admitted PVDF cured at temperatures above 100°C would not produce beta phase PVDF.
Second, the added limitation is directed toward a product-by-process method of producing the claimed water-permeable structure that is used in the inventive method of concentrating a lithium-containing aqueous solution and thus, bears no patentable weight in the overall method. Because REVANUR discloses the curing of PVDF at 50-70°C, which has been recognized by both Applicant and YANG to be conditions that enable the formation of beta phase PVDF as described earlier, the prior art makes obvious this claimed limitation that the crosslinked PVDF is in a crystalline beta phase. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
Even further, this limitation is wholly directed to a different method unrelated to the instantly claimed inventive method of concentrating a lithium-containing aqueous solution, namely, a method for producing the claimed water-permeable structure. The method by which the PVDF crystalline beta phase coating is produced does not significantly affect or change the instantly claimed inventive method because the inventive method only requires the use of the beta phase PVDF structure; i.e., the method by which this beta phase PVDF structure is produced has no bearing or significance on the practice of the inventive method.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777